 Case 2:18-cv-01844-GW-KS Document 166 Filed 04/22/19 Page 1 of 2 Page ID #:7795


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-1844-GW(KSx)                                              Date     April 22, 2019
                   CV 18-2693-GW(KSx)
 Title             BlackBerry Limited v. Facebook, Inc. et al
                   BlackBerry Limited v. Snap Inc.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                         Katie E. Thibodeaux
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                      James R. Asperger                                   Heidi L. Keefe - Facebook
                       Patrick Schmidt                                        Matthew J. Brigham
                                                                                  Dena Chen
                                                                         Yar R. Chaikovsky - Snap, Inc.
                                                                               Chad J. Peterman
                                                                                David Beckwith
 PROCEEDINGS:                   STATUS CONFERENCE


The Court’s Initial Thoughts regarding Joint Report is circulated and attached hereto. Counsel are to file
a joint report by May 6, 2019.

Defendants' Motion to Stay Pending Inter Partes Review [161], set for hearing on May 16, 2019, is
continued to May 20, 2019 at 8:30 a.m.




                                                                                                    :        05
                                                                Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 1
Case 2:18-cv-01844-GW-KS Document 166 Filed 04/22/19 Page 2 of 2 Page ID #:7796
  


 BlackBerry Limited v. Facebook, Inc. et al, Case No. 2:18-cv-01844-GW-(KSx) (Lead Case)
 BlackBerry Limited v. Snap Inc., Case No. 2:18-cv-02693-GW-(KSx)
 Initial Thoughts regarding Joint Report


              In the Joint Report (Docket No. 158), Defendants request that the Court stay the matter
               pending inter partes review (“IPR”) proceedings before the Patent Trial and Appeal Board
               (“PTAB”). Defendants note that many IPR petitions have been filed. Defendants have
               now filed a Motion to Stay (Docket No. 161), which is currently set for May 16. The Court
               notes, however, that it is this Court’s practice to deny motions to stay until after the PTAB
               has made a decision regarding whether it will actually institute an IPR; and it may also
               deny the stay even if an IPR has been granted if the issues raised in the IPR would not
               strongly impact the litigation or if a party has dallied in filing the IPR request.
              Defendants express some concerns about the numerous asserted claims and prior art
               invalidity grounds currently at issue in these cases. Case narrowing procedures were
               previously adopted during a status conference. See Docket No. 84. Those procedures
               require the parties to continue narrowing the asserted claims and prior art grounds in
               dispute 28 days after the claim construction determination.
              Defendants have filed an Application for an Order for the Issuance of Letters of Request
               for International Judicial Assistance. See Docket No. 164. The Court would require
               Plaintiff to respond to that application. However, the Court would note that as to certain
               countries (e.g. China), their responses to such requests often take an inordinate amount of
               time with little to no assurance that the requests will be acted upon. Therefore, if the Court
               would grant the application, it would only be with a deadline consistent with the scheduling
               that the Court would adopt as referenced in the following paragraph.1
              Defendants request that dates be specifically incorporated into a case schedule for filing
               early dispositive motions on issues related to § 101 and § 112. Defendants do not propose
               a schedule for all dates in this matter up to and including trial, and instead propose that
               those dates be set after a determination is made on: 1) Defendants’ request for a stay; and
               2) Defendants’ contemplated dispositive motions. The Court prefers to set a trial date now,
               and finds Plaintiff’s proposal reasonable (particularly when no alternative proposal has
               been submitted by Defendants), except that Plaintiff fails to consider the issue of
               Defendants’ request of letters rogatory. To the extent Defendants seek to file early
               summary judgment motions, they may do so at any time up to and including the date set
               for Last Day to File Motions. If Defendants would like their disputes on these issues
               resolved early, they should raise them as soon as possible, but consistent with the
               applicable rules.
  



                                                             
 1
     It would be noted that Case No. CV-18-1844 has been pending since March 6, 2018.


  
